



Exhibit 10.1




FIFTH AMENDMENT TO CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of October 31, 2018 (this
“Amendment”), is entered into among FTD COMPANIES, INC., a Delaware corporation
(the “Company”), INTERFLORA BRITISH UNIT, a company incorporated under the Laws
of England & Wales (the “UK Borrower”, and together with the Company, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).
RECITALS
WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A.,
in its capacity as the Administrative Agent, Swing Line Lender and L/C Issuer,
are parties to that certain Credit Agreement, dated as of July 17, 2013 (as
amended or modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as provided herein (the Existing Credit Agreement, as amended hereby, the
“Credit Agreement”).
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Consent, Acknowledgement and Reaffirmation. By such Person’s signature
below, each of the Loan Parties hereby: (a) acknowledges and consents to this
Amendment and the terms and provisions hereof; (b) reaffirms the covenants and
agreements contained in each Loan Document to which such Person is party,
including, in each case, as such covenants and agreements may be modified by
this Amendment and the transactions contemplated hereby; (c) reaffirms that each
of the Liens created and granted in or pursuant to the Loan Documents in favor
of the Administrative Agent for the benefit of the holders of the Obligations is
valid and subsisting, and acknowledges and agrees that this Amendment shall in
no manner impair or otherwise adversely affect such Liens, except as explicitly
set forth herein; (d) acknowledges that this Amendment is limited to the extent
specifically set forth herein and shall not be deemed a waiver of, or a consent
to a departure from, any other term, covenant, provision or condition set forth
in the Credit Agreement and (e) confirms that each Loan Document to which such
Person is a party is and shall continue to be in full force and effect and the
same are hereby ratified and confirmed in all respects, except that upon the
effectiveness of this Amendment, all references in such Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
the Credit Agreement and the other Loan Documents, as the case may be, as in
effect and as modified by this Amendment.
2.    Amendments.
(a)The following definitions appearing in Section 1.01 of the Existing Credit
Agreement are hereby amended to read as follows:
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period (excluding, however, (i) any interest expense
not payable in Cash (including amortization of discount, amortization of debt
issuance costs


1

--------------------------------------------------------------------------------



and interest paid-in-kind or added to the existing principal amount) and (ii)
original issue discount, financing fees, including those paid in connection with
the Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment, redemption premiums and agent fees).
(i)“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of: (a) Consolidated Net Income,
plus (b) to the extent included in calculating such Consolidated Net Income: (i)
Consolidated Interest Expense and any amounts paid in respect of or pursuant to
Hedge Agreements entered into in connection with Indebtedness of the Company and
its Restricted Subsidiaries for protection against fluctuations in interest
rates, whether consisting of periodic payments, upfront payments, termination
payments or otherwise (other than amounts paid as a result of a breach or
default under a Hedge Agreement), (ii) provisions for Taxes based on income,
(iii) total depreciation expense, (iv) total amortization expense, (v) any
foreign currency translation or transaction losses (including losses related to
currency remeasurements of indebtedness), (vi) extraordinary, unusual or
non-recurring cash losses, charges or expenses (including, without limitation,
expenses resulting from actual or potential transactions such as business
combinations, mergers, acquisitions, and financing transactions (including
compensation expense and expense for advisors and representatives such as
investment bankers, consultants, attorneys and accounting firms), severance
expenses, facility closure expenses, relocation costs and other restructuring
charges (but excluding any of the foregoing incurred in connection with the
Bloom Acquisition), and charges (including fees, expenses, damages and
settlement costs) related to litigation, arbitration, investigations, disputes
or similar matters) (it being understood and agreed that Item 10(e) of
Regulation S‑K under the Securities Act of 1933 shall not constitute a
limitation on any such determination and unusual or non‑recurring losses,
charges, expenses or gains shall be determined by Company in good faith)) in an
amount not to exceed 10% of Consolidated Adjusted EBITDA in any consecutive four
Fiscal Quarter period (determined after giving effect to this clause (vi)),
(vii) losses, charges or expenses with respect to litigation, investigations and
other legal matters disclosed under the section “Business - Legal Proceedings”
in the Registration Statement (or legal matters arising out of the same or
similar facts, circumstances or allegations that such litigation,
investigations, and other legal matters relate to), not to exceed $10,000,000 in
aggregate over the term of this Agreement), (viii) [reserved], (ix) all other
non-Cash expenses or losses including, without limitation, non-Cash stock
compensation expenses for officers, directors, employees and consultants (other
than (A) any such non-Cash expense or charge to the extent it represents an
accrual of or reserve for Cash expenditures or charge in any future period and
(B) write-downs or reserves of account receivables or inventory), (x) all Equity
Related Compensation Payments, (xi) [reserved], (xii) (A) any impairment charge
or asset write‑off or write‑down, in each case relating to an intangible asset,
pursuant to FASB ASC 360-10-20 and FASB ASC 350 or successor or related
provision, (B) the amortization of intangible assets arising pursuant to FASB
ASC 805 or successor or related provision, (C) the amortization or write‑off
deferred financing fees and (D) the amortization of other intangible assets,
(xiii) all expenses incurred in connection with the Second Amendment and the
Third Amendment, Fourth Amendment and Fifth Amendment, in an aggregate amount
not to exceed $6,000,000 in the aggregate, and (xiv) transaction, integration
and restructuring fees and expenses incurred in connection with the Bloom
Acquisition incurred prior to December 31, 2017 and not exceeding $33,000,000 in
the aggregate during the term of this Agreement, minus (c) the following to the
extent included in Consolidated Net Income: (i) extraordinary, unusual or
nonrecurring cash gains or


2

--------------------------------------------------------------------------------



income for such period (excluding any proceeds of business interruption
insurance), (ii) non-cash gains and income for such period (other than (A) any
such gain or income representing a reversal of an accrual or a reserve for any
cash charge in any future period to the extent a corresponding cash payment was
not made and (B) accruals or other items expected to result in a cash payment in
a future period) and (C) any foreign currency translation or transaction gains
(including gains related to currency remeasurements of indebtedness).
Consolidated Adjusted EBITDA shall be calculated on a Pro Forma Basis.
“Extraordinary Receipts” means, with respect to any Person, any cash received by
or paid to or for the account of such Person not in the ordinary course of
business and in excess of $500,000, including tax refunds, pension plan
reversions, indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include (i) cash receipts from
proceeds of insurance or indemnity payments to the extent that such proceeds,
awards or payments are received by any Person in respect of any third party
claim against such Person, or any actual loss or damage incurred or suffered by
such Person and such proceeds are applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto, (ii) proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings, (iii)
post-closing purchase price adjustments in connection with the Bloom
Acquisition, (iv) amounts received in connection with the proceedings received
under the litigation issued by Interflora, Inc. with the High Court of Justice
of England and Wales against Marks and Spencer plc claiming infringement of U.K.
trademark registration number 1329840 and European Community trademark
registration number 909838, both for the word “Interflora” or (v) proceeds of
the issuance of Equity Interests, Asset Sales, Debt Issuances and Recovery
Events.
“Letter of Credit Sublimit” means an amount equal to $1,767,000 through and
including September 30, 2018, $1,525,000 through February 28, 2019 and $0
thereafter. The Letter of Credit Sublimit is part of, and not in addition to,
the Aggregate Revolving A Commitments.
(b)The following new definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order to read as
follows:


“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of the Fifth Amendment Effective Date, by and among the Borrowers, the
Guarantors party thereto, the Lenders party thereto, and the Administrative
Agent.


“Fifth Amendment Effective Date” means October 31, 2018.


(c)The last sentence of the definition of “Applicable Rate” in Section 1.01 of
the Existing Credit Agreement is hereby amended and restated in its entirety as
follows:
Notwithstanding anything to the contrary, the Applicable Rate in effect from the
Fifth Amendment Effective Date through the Maturity Date shall be determined
based upon Pricing Tier 4.
(d)Section 2.02 of the Existing Credit Agreement is hereby amended to add a new
subsection (g) which will read as follows:




3

--------------------------------------------------------------------------------



(g)    During the period from and after the Fifth Amendment Effective Date, none
of the Borrowers shall be entitled to borrow any Eurocurrency Rate Loans,
continue any Eurocurrency Rate Loans or convert any Base Rate Loans to
Eurocurrency Loans, in each case without the consent of the Required Lenders.
(e)Section 2.05(b)(viii) of the Existing Credit Agreement is hereby amended to
read as follows:


(viii)    Limited Availability Period. Each Borrower shall immediately prepay
Revolving A Loans, Revolving B Loans and/or Swing Line Loans made to it, and/or
the Company shall Cash Collateralize the L/C Obligations, in an aggregate amount
as is necessary to cause the sum of the Total Revolving A Outstandings plus the
Outstanding Amount of all Revolving B Loans to not exceed the following amounts
for the periods set forth therein
Period
Amount
November 1, 2018 – Maturity Date
$152,500,000



(f)Section 7.01(b) of the Existing Credit Agreement is hereby amended to read as
follows:
(b)    Quarterly and Other Interim Financials: as soon as available and in any
event within 45 days after the end of each Fiscal Quarter (and for purposes of
compliance with financial covenants measured as of the trailing twelve months
ending November 30, 2018, within 45 days after November 30, 2018), other than
the last Fiscal Quarter of any Fiscal Year, the consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal period (or
trailing twelve month period if applicable) and the related consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
fiscal period (or trailing twelve month period if applicable) and for the period
from the beginning of the then current Fiscal Year to the end of such fiscal
period, setting forth in each case in comparative form the corresponding figures
for the corresponding periods of the previous Fiscal Year, to the extent
prepared for such fiscal period, all in reasonable detail and certified by a
Financial Officer of the Company that they fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnotes;
(g)A new subsection (k) is added to Section 8.01 of the Existing Credit
Agreement and shall read as follows:
(k)    the Company and its Restricted Subsidiaries may become and remain liable
with respect to Indebtedness consisting of reimbursement obligations in respect
of letters of credit not issued in connection with the Credit Agreement, in an
amount not to exceed $1,525,000 in the aggregate, which amount shall be reduced
by the undrawn amount of any Letters of Credit issued in connection with the
Credit Agreement.


4

--------------------------------------------------------------------------------



(h)The “; and” in front of Section 8.02(a)(vi) shall be deleted, an “and” shall
be added after the “;” at the end of Section 8.02(a)(vii); and a new subsection
(viii) is added to Section 8.02(a) of the Existing Credit Agreement and shall
read as follows:
(viii) Liens in cash collateral posted to secure obligations permitted under
Section 8.01(k) provided that the cash collateral posted does not exceed 105% of
the face amount of the applicable letter of credit.
(i)Section 8.06 of the Existing Credit Agreement is hereby amended to read as
follows:
8.06    Financial Covenants.
(a)    Maximum Consolidated Net Leverage Ratio. The Company shall not permit the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
applicable period ending on the dates set forth below to exceed the correlative
ratio indicated for such period (or period including such Fiscal Quarter or
twelve month period):
Period
Ratio
Twelve Month Period ending 11/30/18
3.75 to 1.0
Four Fiscal Quarter Period Ending 12/31/18
3.75 to 1.0
Four Fiscal Quarter Period Ending 3/31/19
2.75 to 1.0
Four Fiscal Quarter Period Ending 6/30/19
2.50 to 1.0
Four Fiscal Quarter Period Ending 9/30/19
3.50 to 1.0

(b)    Minimum Consolidated Fixed Charge Coverage Ratio. The Company shall not
permit the Consolidated Fixed Charge Coverage Ratio as of the last day of the
most recently ended applicable period ending on the dates set forth below to be
less than the correlative ratio indicated for such period (or period including
such Fiscal Quarter or twelve month period):
Period
Ratio
Twelve month period ending 11/30/18
1.10 to 1.0
Four Fiscal Quarter Period Ending 12/31/18
1.10 to 1.0
Four Fiscal Quarter Period Ending 3/31/19
1.35 to 1.0
Four Fiscal Quarter Period Ending 6/30/19
1.65 to 1.0
Four Fiscal Quarter Period Ending 9/30/19
1.75 to 1.0



(j)Section 8.14 of the Existing Credit Agreement is amended to read as follows:
8.14    Capital Expenditures.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, permit the aggregate amount of Consolidated Capital Expenditures to be
greater than (i) $28,000,000, for the most recently ended period of two Fiscal
Quarters ending on June 30, 2018, (ii) $31,000,000 for the most recently ended
period of three Fiscal Quarters ending on September 30, 2018, (iii) $8,000,000
for the period of two months ending November 30, 2018, (iv) $9,500,000 for the
period of one Fiscal Quarter ending on


5

--------------------------------------------------------------------------------



December 31, 2018, (v) $18,500,000 for the period of two Fiscal Quarters ending
on March 31, 2019, (vi) $28,000,000 for the period of three Fiscal Quarters
ending on June 30, 2019, and (vii) $38,000,000 for the period of four Fiscal
Quarters ending on September 30, 2019.
(k)Schedule 2.01 to the Existing Credit Agreement is hereby amended and restated
in its entirety in form attached hereto as Annex A.
3.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
3 shall have been satisfied.
(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of each Borrower, each Guarantor, the
Administrative Agent and the Required Lenders.
(b)    Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, in form and substance satisfactory to the
Administrative Agent:
(i)    copies of the Organization Documents of each U.S. Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such U.S. Loan Party to be true and correct as of the date hereof
(or a certification that such Organization Documents have not been amended since
the Second Amendment Effective Date);
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each U.S. Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such U.S. Loan Party is a party (or, with respect to
incumbency certificates, a certification that the Responsible Officers listed on
the incumbency certificates delivered on the Second Amendment Effective Date
have not changed);
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each U.S. Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation; and
(iv)    in relation to the UK Borrower, (A) a copy of a resolution of the board
of directors of the UK Borrower (1) approving the terms of, and the transactions
contemplated by, this Amendment and resolving that it execute this Amendment,
(2) authorizing a specified person or persons to execute this Amendment on its
behalf, and (3) authorizing a specified person or persons, on its behalf, to
sign and/or dispatch all documents and notices to be signed and/or dispatched by
it under or in connection with this Amendment; (B) a certificate of the UK
Borrower (signed by a director) confirming that the constitutional documents and
resolution of the board of directors of the UK Borrower are correct, complete
and in full force and effect as at a date no earlier than the date of this
Amendment; and (C) copies of the Organization Documents of the UK


6

--------------------------------------------------------------------------------



Borrower (or a certification that such Organization Documents have not been
amended since the Second Amendment Effective Date).
(c)    KYC; Beneficial Ownership Certification. Upon the reasonable request of
any Lender made at least five days prior to the Closing Date, the Company shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act. If any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, such Borrower
shall deliver to the Administrative Agent and the Lenders, a Beneficial
Ownership Certification in relation to such Borrower.
4.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the (a) reasonable documented fees and
expenses of Moore & Van Allen PLLC, and (b) the fees and expenses of FTI
Consulting, Inc.
5.    Ratification; Acknowledgment. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.
6.    Representations. Each Loan Party represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).
(c)    The execution and delivery of this Amendment does not violate, contravene
or conflict with any provision of its Organization Documents.
(d)    The Obligations are not subject to any offsets, defenses or
counterclaims.
(e)    No Default exists on and as of the date of this Amendment.
(f)    After giving effect to this Amendment, the representations and warranties
set forth in Article VI of the Credit Agreement are true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct) as of the
date hereof unless they specifically refer to an earlier date, in which case
they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.
(g)    As of the Fifth Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.


7

--------------------------------------------------------------------------------



7.    Lender Representations, Warranties and Covenant. Each Lender party hereto
represents and warrants that, after giving effect to this Amendment, the
representations and warranties of such Lender set forth in Section 10.12 of the
Credit Agreement are true and correct as of the date of this Amendment. Each
Lender party hereto hereby agrees to comply with the covenants applicable to
such Lender set forth in Section 10.12 of the Credit Agreement.
8.    Successors and Assigns; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits under this Amendment.
9.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.
10.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.    Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Amendment or the other
Loan Documents.
12.    Release. In consideration of the agreements of the Administrative Agent
and the Required Lenders set forth in this Amendment, the Loan Parties hereby
release and forever discharge the Administrative Agent, each L/C Issuer, the
Swing Line Lender, the Lenders and the Administrative Agent’s, each L/C
Issuer’s, the Swing Line Lender’s and each Lender’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives and affiliates (collectively, the “Lender Group”)
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with any of the Loan Documents through and
including the Fifth Amendment Effective Date, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any of the Loan
Parties may have or claim to have against any member of the Lender Group.
13.    No Actions, Claims. Each Loan Party represents, warrants, acknowledges
and confirms that, as of the date hereof, it has no knowledge of any action,
cause of action, claim, demand, damage or liability of whatever kind or nature,
in law or in equity, against any member of the Lender Group arising from any
action by such Persons, or failure of such Persons to act, under or in
connection with any of the Loan Documents.
14.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.


8

--------------------------------------------------------------------------------



15.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]




9

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
COMPANY:
FTD COMPANIES, INC.,

a Delaware corporation
By: /s/ Steven Barnhart                
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
UK BORROWER:
INTERFLORA BRITISH UNIT,

a company incorporated under the Laws
of England & Wales
By: /s/ Rhys J. Hughes        
Name: Rhys J. Hughes
Title: Director
GUARANTORS:
FLORISTS’ TRANSWORLD DELIVERY, INC.,

a Michigan corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD GROUP, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD.CA, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



FTD.COM INC.,
a Florida corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE COMMERCE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CARDS, INC.,
a California corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CREATIONS, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
GIFTCO, LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD MOBILE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer





--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent
By: /s/ Mary Lawrence        
Name: Mary Lawrence
Title: Assistant Vice President



--------------------------------------------------------------------------------



LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender
By: /s/ John Schuessler        
Name: John Schuessler
Title: Senior Vice President





--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Tracie Plummer        
Name: Tracie Plummer
Title: Director





--------------------------------------------------------------------------------



BMO HARRIS BANK N.A.,
as a Lender
By: /s/ Kristina H. Burden    
Name: Kristina H. Burden
Title: Director





--------------------------------------------------------------------------------



BANK OF MONTREAL,
as a Lender
By: /s/ Jack J. Kane        
Name: Jack J. Kane
Title: Managing Director



--------------------------------------------------------------------------------



COMPASS BANK,
as a Lender
By: /s/ Jon McCurdy        
Name: Jon McCurdy
Title: SVP





--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Terry A. Graffis        
Name: Terry A. Graffis
Title: Vice President





--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Fred Schimel        
Name: Fred Schimel
Title: Vice President





--------------------------------------------------------------------------------



MUFG UNION BANK, N.A.,
as a Lender
By: /s/ Malcolm D. McDuffie    
Name: Malcolm D. McDuffie
Title: Director





--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender
By: /s/ Arthur E. Cutler        
Name: Arthur E. Cutler
Title: Senior Vice President





--------------------------------------------------------------------------------



FIRST BANK OF HIGHLAND PARK,
as a Lender
By: /s/ Lynn M. Rosinsky        
Name: Lynn M. Rosinsky
Title: Senior Vice President





--------------------------------------------------------------------------------



FCS COMMERCIAL FINANCE GROUP, FOR AGCOUNTRY FARM
CREDIT SERVICES, PCA, as a Lender


By: /s/ Eric Born        
Name: Eric Born
Title: Vice President





--------------------------------------------------------------------------------



COMPEER FINANCIAL, PCA successor to 1st FARM CREDIT
SERVICES, PCA, as a Lender


By: /s/ Dale A. Richardson    
Name: Dale A. Richardson
Title: Managing Director, Capital Markets







--------------------------------------------------------------------------------






ANNEX A


Schedule 2.01
Commitments and Applicable Percentages
Lender
Revolving A
Commitment
Applicable Percentage of Revolving A Commitment
Revolving B
Commitment
Applicable Percentage of Revolving B Commitment
L/C Commitment
Swing Line Commitment
Bank of America, N.A.
$34,188,715
22.792476667%
$6,504,702
26.018808000%
$1,525,000
$0
Wells Fargo Bank, National Association
$25,950,470
17.300313333%
$4,937,304
19.749216000%
$0
$0
BMO Harris Bank, N.A.
$16,064,577
10.709718000%
$0
0.000000000%
$0
$0
Bank of Montreal
$0
0.000000000%
$3,056,426
12.225704000%
$0
$0
Compass Bank
$14,828,840
9.885893333%
$2,821,317
11.285268000%
$0
$0
PNC Bank, National Association
$14,828,840
9.885893333%
$2,821,317
11.285268000%
$0
$0
MUFG Union Bank, N.A.
$9,062,069
6.041379333%
$1,724,138
6.896552000%
$0
$0
Regions Bank
$7,414,420
4.942946667%
$1,410,658
5.642632000%
$0
$0
HSBC Bank USA, National Association
$9,062,069
6.041379333%
$1,724,138
6.896552000%
$0
$0
First Bank of Highland Park
$7,200,000
4.800000000%
$0
0.000000000%
$0
$0
FCS Commercial Finance
Group for AgCountry
Farm Credit Services, PCA
$5,700,000
3.800000000%
$0
0.000000000%
$0
$0
1st Farm Credit Services, PCA
$5,700,000
3.800000000%
$0
0.000000000%
$0
$0
TOTAL
$150,000,000
100%
$25,000,000
100%
$1,525,000
$0




